ORDER
The Disciplinary Review Board having filed with the Court a recommendation that ANGELA C.W. BELFON of RIVER-DALE, NEW YORK, who was admitted to the bar of this State in 1993, and who has been suspended from the practice of law since January 29, 1999, and who remains suspended at this time, should *606be transferred to disability inactive status, and good cause appearing;
It is ORDERED that ANGELA C.W. BELFON is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continued to be restrained and enjoined from practicing law during the period she remains on disability inactive status and that respondent continue to comply with Rule 1:20-20.